Citation Nr: 1020856	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-16 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to additional benefits for a dependent, 
M.S.W., the Veteran's daughter.

2.  Entitlement to an effective date prior to July 6, 2001 
for the grant of service connection for polycythemia vera.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to November 
1988.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of March and April 2006, and a 
letter decision of November 2007 by the RO in Philadelphia, 
Pennsylvania.  A personal hearing was held before the 
undersigned Veterans Law Judge in April 2010.

Additional evidence was received from the Veteran in April 
2010.  As the Veteran has waived initial RO review of this 
evidence, the Board will consider it.  38 C.F.R. § 20.1304.

The issue of entitlement to earlier effective date for the 
grant of service connection for polycythemia vera is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  On July 6, 2001, the RO received the Veteran's VA Form 
21-526 (Veteran's Application for Compensation and/or 
Pension), in which he claimed service connection for 
polycythemia vera, and reported that he had no dependent 
children.

2.  In a March 2006 decision, the RO granted service 
connection for polycythemia vera, effective July 6, 2001.  
The RO assigned a 40 percent rating effective July 6, 2001, 
and a 10 percent rating effective October 1, 2001.  The 
appellant was notified in March 2006 that he might be 
entitled to additional benefits for dependents and he was 
provided a VA Form 21-686c, Declaration of Status of 
Dependents.

3.  In an April 2006 decision, the RO granted a 40 percent 
rating for polycythemia vera, effective July 6, 2001.  By a 
letter to the Veteran dated on April 28, 2006, the RO 
notified him that he might be entitled to additional benefits 
for dependents and he was provided a VA Form 21-686c, 
Declaration of Status of Dependents.

4.  The Veteran did not submit a completed VA Form 21-686c 
until August 2007.  In this form he reported that his 
daughter, M.S.W., was born on May [redacted], 1986.

5.  In April 2010, the Veteran submitted a photocopy of a 
July 2001 Alabama state court order that established him as 
the father of M.S.W.


CONCLUSION OF LAW

The criteria for entitlement to payment of additional 
benefits for a dependent child have not been met.  38 
U.S.C.A. §§ 101, 1115, 5110 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.4, 3.57, 3.400, 3.401(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

This case, however, is one in which the law is dispositive of 
the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Under such circumstances, the duties to notify and assist are 
not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  
Further, VA has no duty to assist the appellant in obtaining 
evidence where, as here, there is no reasonable possibility 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 
Vet. App. 362, 368 (2001).

In light of the foregoing, the Board finds that no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  The Board will thus proceed with the consideration 
of this case.

Analysis

The issue on appeal involves the Veteran's appeal for 
inclusion of his child, M.S.W., as a dependent for VA 
compensation purposes.  

Governing regulation provides that veterans having a 30 
percent or more service-connected disability may be entitled 
to additional compensation for a child.  38 U.S.C.A. § 1115; 
38 C.F.R. § 3.4(b)(2).  

The term "child" for purposes of title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later date.  38 
C.F.R. § 3.400.

An award of additional compensation on account of dependents 
based on the establishment of a disability rating in the 
percentage evaluation specified by law for that purpose shall 
be payable from the effective date of such rating, but only 
if such proof of dependents is received within one year from 
the date of such rating action.  38 U.S.C.A. § 5110(f); 
McColley v. West, 13 Vet. App. 553, 555-56 (2000) (award of 
dependency benefits not contingent on the "mailing" of the 
required evidence, but rather its "receipt" by VA); see also 
Montalvo v. Brown, 7 Vet. App. 312, 314 (1995) (to "furnish" 
constitutes something "more than mere mailing," and requires 
actual receipt).

The statute further provides that the effective date of the 
award of any benefit or any increase therein by reason of 
marriage or the birth or adoption of a child shall be the 
date of such event if proof of such event is received by the 
Secretary within one year from the date of marriage, birth, 
or adoption.  38 U.S.C.A. § 5110(n).

The record reflects that in a March 2006 decision, the RO 
granted service connection for polycythemia vera, effective 
July 6, 2001.  The RO assigned a 40 percent rating effective 
July 6, 2001, and a 10 percent rating effective October 1, 
2001.  By a letter to the Veteran dated on March 14, 2006, 
the RO notified him that it would be paying him VA 
compensation benefits as a "single veteran with no 
dependents."  He was also advised that he might be entitled 
to additional benefits for dependents, and he was provided a 
VA Form 21-686c, Declaration of Status of Dependents.

In an April 2006 decision, the RO granted a 40 percent rating 
for polycythemia vera, effective July 6, 2001.  As a result, 
the Veteran's disability has been rated as 40 percent 
disabling since that date.  By a letter to the Veteran dated 
on April 28, 2006, the RO notified him of its decision, that 
it would be paying him VA compensation benefits as a "single 
veteran with no dependents," and that he might be entitled to 
additional benefits for dependents.  The RO enclosed a VA 
Form 21-686c, Declaration of Status of Dependents.

The Veteran completed and signed a VA Form 21-686c, dated 
August 22, 2007, and submitted it to VA.  In this form he 
reported that his daughter, M.S.W., was born on May [redacted], 1986, 
and contended that additional benefits were warranted for his 
dependent daughter as she was under 18 on the effective date 
of his grant of service connection.  He stated that currently 
she was not attending school.  There are two VA date stamps 
on this form:  one dated on August 22, 2007, and one dated on 
October 18, 2007.

By a letter to the Veteran dated in November 2007, the RO 
advised him that his child, M.S.W., could not be added to his 
award as a dependent, as his claim was not received within 
one year of the date of her 18th birthday, and as she was no 
longer in school.

In his November 2007 notice of disagreement, the Veteran 
asserted that it was impossible for him to have submitted a 
claim to add his daughter as a dependent within one year of 
her 18th birthday because his claim for service connection 
was not granted until 2006.

In a March 2008 statement of the case, the RO advised the 
Veteran that his claim could not be granted because his VA 
Form 21-686c was received more than one year following the 
April 2006 letter notifying him of his award of a 40 percent 
rating for service-connected polycythemia vera.

By statements dated in April 2008, the Veteran said he was 
late filing his VA Form 21-686c because prior to that, he did 
not know that additional benefits were available for a 
dependent child who is not disabled.  He said he previously 
thought that such benefits were only available for disabled 
children.

In April 2010, the Veteran submitted a photocopy of a July 
2001 Alabama court order that established his paternity as 
the father of M.S.W.  It reflects that M.S.W. was born on May 
[redacted], 1986.


Regarding additional compensation for dependents, the 
effective date will be the latest of the following dates:  
(1) date of claim; (2) date the dependency arises; (3) 
effective date of the qualifying disability rating provided 
evidence of dependency is received within a year of 
notification of such rating action; or (4) date of 
commencement of the service member's award.  38 C.F.R. § 
3.401(b).  The "date of claim" for additional compensation 
for dependents is the date of the appellant's marriage or 
birth/adoption of a child, if evidence of the event is 
received within a year of the event; otherwise, the date 
notice is received of the dependent's existence, if evidence 
is received within a year of notification of such rating 
action. 38 U.S.C.A. § 5110 (f), (n); 38 C.F.R. § 3.401(b)(1) 
(2009).

The Board has reviewed all the evidence of record.  As noted, 
when the appellant was initially informed that he needed to 
submit additional information concerning his dependents, he 
failed to return the necessary form information to the RO.  
It was not until August 2007 that the appellant provided a VA 
Form 21-686c regarding his daughter.  

The Board notes that the Veteran's child M.S.W. was born in 
1986, and in 2006, he was awarded VA disability compensation 
in excess of 30 percent.  However, he did not notify VA of 
the existence of his child or provide the proper 
documentation and information regarding his child until more 
than one year after he was legally established as her father 
in late July 2001.  Applying the governing regulation 
regarding effective dates, the date of the Veteran's claim 
for addition of his daughter as a dependent would be the date 
that he notified VA of his child's existence, because he did 
not notify VA within one year of the April 2006 rating 
decision.  See   38 C.F.R. § 3.401(b).  Unfortunately, at the 
time he notified VA of the existence of his child (August 
2007), the Veteran's child, M.S.W., was already over the age 
of 18, and was neither between the ages of 18 and 23 and 
pursuing a course of instruction at an approved educational 
institution, nor shown to have been permanently incapable of 
self-support before the age of 18.

The Veteran essentially contends that he did not know that he 
could receive benefits on behalf of his dependent child until 
2007.  The Veteran's contention that he was unaware of his 
eligibility is without merit, as ignorance of the law is no 
excuse. Bryan v. West, 13 Vet. App. 482 (2000).  Everyone 
dealing with the government is charged with knowledge of 
federal statutes and lawfully promulgated agency regulations.  
Thus, regulations are binding on all who seek to come within 
their sphere, regardless of actual knowledge of what is in 
the regulations or of the hardship resulting from innocent 
ignorance.  Fed. Crop Ins. Corp v. Merrill, 332 U.S. 380, 68 
S.Ct. 1, 92 L.Ed. 10 (1947).  

It is also noteworthy that the appellant was put on notice of 
what was expected from him yet he failed to provide the RO 
with notice of the existence of his child, M.S.W., until six 
years after his initial claim for service connection, and 
until more than one year after he received the April 2006 
letter from the RO.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

The Board regrets that a more favorable determination could 
not be made in this case.  Although the Board is sympathetic 
to the Veteran, the Board must apply the law as it exists, 
and the Board is bound by the laws codified in Title 38 of 
the United States Code and Code of Federal Regulations, which 
govern benefits administered by the Secretary of VA.  See 
Owings v. Brown, 8 Vet. App. 17, 23 (1995).  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis, 6 Vet. App. at 
430.


ORDER

Entitlement to payment of additional benefits for a dependent 
child is denied.


REMAND

In a March 2006 rating decision, the RO granted service 
connection for polycythemia vera.  In a February 2007 
statement, the Veteran requested an earlier effective date 
for the grant of service connection for this disability.  The 
RO construed the Veteran's February 2007 statement as a 
freestanding claim for an earlier effective date, and denied 
this claim in a May 2007 rating decision.  However, the Board 
construes the Veteran's February 2007 statement as a timely 
notice of disagreement as to the effective date assigned in 
the March 2006 RO decision for the grant of service 
connection for polycythemia vera.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.201.  In this regard, the Board notes that VA 
statutes and regulations do not provide for a "freestanding 
claim" for an earlier effective date to be raised at any time 
in the future.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006).

Where a notice of disagreement has been filed with regard to 
an issue, and a statement of the case has not been issued, 
the appropriate Board action is to remand the issue to the RO 
for issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  This claim is being remanded for 
issuance of a statement of the case and to give the Veteran 
the opportunity to complete an appeal for an earlier 
effective date for the grant of service connection for 
polycythemia vera.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case to the 
Veteran, addressing the issue of an 
earlier effective date for service 
connection for polycythemia vera.  The 
Veteran must be advised of the time limit 
in which he may file a substantive appeal. 
38 C.F.R. § 20.302(b).  Then, only if an 
appeal is timely perfected, should the 
issue be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


